DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-54 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-22, 27-49 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radtke USPGPUB 2009/0289637 (hereinafter “Radtke”) in view of well-known practice.


Regarding claim 1, Rsidtke discloses an electric power control system for an electric power grid configured to supply electric power from a supply point to a plurality of consumption locations (para (0023) "Following is a description of example embodiments of a power line communication system that includes a power line parameter measurement system. The PLCS may include power line parameter sensor devices, various communication devices, communication protocols, and implementation software. Also described are exemplary network topologies. Such systems and devices may be implemented in various embodiments to determine the impedance of a power line and locate changes in the impedance of a power line, including in both overhead and underground power lines. According to various embodiments, the power line communication devices and sensor devices may be located throughout the power distribution system to obtain, process, and communicate power line parameter data such as current and voltage data."), the system comprising: a plurality of sensors, wherein each sensor is located at a respective one of a plurality of distribution locations on the electric power grid at or between the supply point and at least one of the plurality of consumption locations (fig 6, 115a, 115b, para (0111) "Referring to FIG. 7, at step 203 the process includes determining the current flowing between the first and the second location at the first point in time (T1 ). Referring to FIG. 6, each PLCD 137 of this example configuration includes a sensor device 115 that includes a current sensor for measuring the current flowing over the MV power line 115. ") and wherein each sensor is configured to sense at least one component of the supplied electric power received by the sensor at the respective distribution location and to generate measurement data based on the sensed component (current, para [0111) "Referring to FIG. 7, at step 203 the process includes determining the current flowing between the first and the second location at the first point in time (T1 ). Referring to FIG. 6, each PLCD 137 of this example configuration includes a sensor device 115 that includes a current sensor for measuring the current flowing over the MV power line 115."); and a controller configured to receive measurement data from each sensor of a subset of the plurality of sensors (PLS, para [0077) " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 110 at a first location (location A) by PLCD 137a and at second location (location Bin the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 110 by PLCD 137a or 137b. The impedance of the power line can be calculated by the equation Z=V/1.", para [0109) "A remote computer system performing such
processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc.-encompassing multiple power distribution systems)."), the controller is further configured to determine a determined effective impedance between a first sensor of the subset at the supply point and a second sensor of the subset (impedance of the power line between locations, para (0077)" Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 110 at a first location (location A) by PLCD 137a and at second location (location Bin the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 11 O by PLCD 137a or 137b. The impedance of the power line can be calculated by the equation Z=V/1.", para [0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc. encompassing multiple power distribution systems).") and to provide instructions to an adjusting device based on the determined effective impedance (para [0116] "If the impedance has changed significantly, a notification may be provided at step 209. Specifically, the PLS 118 (or other computing device) may transmit a notification (e.g., a communication reporting the event) to the utility provider to allow the utility provider to resolve the issue by dispatching personnel to investigate or correct the condition. In some embodiments, the utility personnel may be operating the PLS and the notification
may simply be an audible or visual indicator of the condition. The notification may include location information sufficient for the utility to dispatch personnel to the street, distribution transformer(s), neighborhood, pole, PLCD, or other location associated with the condition."); wherein, the adjusting device is configured to adjust a component of the electric power supplied at the supply point based on the measurement data (para [0116] "If the impedance has changed significantly, a notification may be provided at step 209. Specifically, the PLS 118 (or other computing device) may transmit a notification (e.g., a communication reporting the event) to the utility provider to allow the utility provider to resolve the issue by dispatching personnel to investigate or correct the condition. In some embodiments, the utility personnel may be operating the PLS and the notification may simply be an audible or visual indicator of the condition. The notification may
include location information sufficient for the utility to dispatch personnel to the street, distribution transformer(s), neighborhood, pole, PLCD, or other location associated with the condition.").

Radtke does not explicitly disclose: wherein the subset includes more than one and fewer than all of the plurality of sensors receiving the supplied electric power.
However, it would have been obvious to a person of ordinary skill in the art to have arrived through routine experimentation and configure the system of Radtke to include or exclude the calculations from various sensors, since it allows the system to calculate impedance in a particular direction or a selected location (para [0065] "The transmitted data also includes information of the node (e.g., its address (MAC or IP), serial number, pole number, etc.) which is stored in memory of the PLS and allows the PLS to determine the location of the reporting node 128 if need be (in order to allow a utility to dispatch personnel).") (See Radtke, para [0062], [0065]).

  

Regarding claim 2, Radtke discloses the electric power control system of claim 1, but Radtke does not explicitly disclose: wherein the controller is configured to determine the determined effective impedance by the equation: 
    PNG
    media_image1.png
    72
    452
    media_image1.png
    Greyscale

 wherein Vsupply-Vdist is the voltage drop from the supply point to the second sensor, MVAsupply is the load in megavolts amperes (MVA) as apparent or complex power at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para [0077]-[0081], [0116]).

Regarding claim 3, Radtke discloses the electric power control system of claim 1, but Radtke does not explicitly disclose: wherein controller is configured to determine the determined effective impedance by the equation: 
    PNG
    media_image1.png
    72
    452
    media_image1.png
    Greyscale

wherein Vsupply-Vdist is the voltage drop from the supply point to the second sensor and MVARsupply is the reactive or total power in megavolts-ampere-reactive (MVAR) at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para [0077]-[0081], [0116]).

Regarding claim 4, Radtke discloses the electric power control system of claim 1, but Radtke does not explicitly disclose: wherein the controller is configured to determine the determined effective impedance by the equation: 
    PNG
    media_image1.png
    72
    452
    media_image1.png
    Greyscale

wherein Vsupply-Vdist is the voltage drop from the supply point to the second sensor and MWsupply is the real power in megawatts (MW) at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para (0077)-(0081), (0116)).

Regarding claim 5, Radtke discloses the electric power control system of claim 1, but Radtke does not explicitly disclose: wherein the controller is configured to determine the determined effective impedance by the equation: 
    PNG
    media_image1.png
    72
    452
    media_image1.png
    Greyscale

 wherein Vsupply-Vdist is the voltage drop from the supply point to the other distribution location and !supply is the current in amperes (I) at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para (0077)-(0081), [0116)).

Regarding claim 6, Radtke discloses the electric power control system of claim 1, and Radtke further discloses wherein the controller is configured to determine the determined effective impedance between the supply point and a plurality of other sensors of the subset, wherein the plurality of other sensors of the subset includes the second sensor (fig 6, 115b) (fig 6, 115a, 115b, para (0111) "Referring to
FIG. 7, at step 203 the process includes determining the current flowing between the first and the second location at the first point in time (T1 ). Referring to FIG. 6, each PLCD 137 of this example configuration includes a sensor device 115 that includes a current sensor for measuring the current flowing over the MV power line 115.", para (0077) " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 110 at a first location (location A) by PLCD 137a and at second location (location Bin the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the
current flowing from point A to B along the MV power line 11 0 by PLCD 137a or 137b. The impedance of the power line can be calculated by the equation ZcV/1.", para (0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc.-encompassing multiple power distribution systems).").

Regarding claim 7, Radtke discloses the electric power control system of claim 6, and Radtke further discloses wherein the determined effective impedance is an average of the respective determined effective impedances between the first sensor and the plurality of other sensors of the subset (para (0125) "As subsequent impedance values for each cable segment are determined, the new value may be compared with the previously stored value (or an average of a plurality of stored values) to determine if there is a change in the impedance beyond a predetermined threshold as indicated by process 405.").

Regarding claim 8, Radtke discloses the electric power control system of claim 6, and Radtke further discloses to determine a new effective impedance between the supply point and the plurality of other sensors of the subset (para [0077) " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 11 0 at a first location (location A) by PLCD 137a and at second location (location Bin the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 110 by PLCD 137a or 137b. The impedance of
the power line can be calculated by the equation Z=V/1.", para (0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc. encompassing multiple power distribution systems).").
Radtke does not explicitly disclose: wherein the controller is configured to add a sensor not in the subset to the subset.
However, it would have been obvious to a person of ordinary skill in the art to have arrived through routine experimentation and configure the system of Radtke to include or exclude the calculations from various sensors, since it allows the system to calculate impedance in a particular direction or a selected location (See Radtke, para (0062), (0065)).

Regarding claim 9, Radtke discloses the electric power control system of claim 6, and Radtke further discloses to determine a new effective impedance between the supply point and the plurality of other sensors of the subset (para (0077)" Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 11 O at a first location (location A) by PLCD 137a and at second location (location B in the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 11 O by PLCD 137a or 137b. The impedance of
the power line can be calculated by the equation Z=V/1.", para (0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc. encompassing multiple power distribution systems).").

Radtke does not explicitly disclose: wherein the controller is configured to remove a sensor in the subset from the subset.
However, it would have been obvious to a person of ordinary skill in the art to have arrived through routine experimentation and configure
the system of Radtke to include or exclude the calculations from various sensors, since it allows the system to calculate impedance in a particular direction or a selected location (See Radtke, para (0062), (0065)).

Regarding claim 10, Radtke discloses the electric power control system of claim 6, and Radtke further discloses wherein the plurality of other sensors of the subset are the worst-case sensors (out-of-limit conditions, para (0065) "One example of an Alarm is an Out-of-Limit Alarm that indicates that an out-of-limit condition has been detected at the node 128, which may indicate a power outage on the LV power line, an MV or LV voltage too high, an MV or LV voltage too low, a temperature measurement inside the node 128 is too high, a power line impedance is too high or low, and/or other out-of-limit conditions.").

Regarding claim 11, Radtke discloses the electric power control system of claim 10, and Radtke further discloses wherein the worst-case sensors are the sensors sensing the lowest voltages (para (0065) "One example of an Alarm is an Out-of-Limit Alarm that indicates that an out-of-limit condition has been detected at the node 128, which may indicate a power outage on the LV power line, an MV or LV voltage
too high, an MV or LV voltage too low, a temperature measurement inside the node 128 is too high, a power line impedance is too high or low, and/or other out-of-limit conditions.").

Regarding claim 12, Radtke discloses the electric power control system of claim 10, and Radtke further discloses wherein the worst-case sensors are the sensors sensing the highest voltages (para (0065) "One example of an Alarm is an Out-of-Limit Alarm that indicates that an out-of-limit condition has been detected at the node 128, which may indicate a power outage on the LV power line, an MVor LV voltage
too high, an MV or LV voltage too low, a temperature measurement inside the node 128 is too high, a power line impedance is too high or low, and/or other out-of-limit conditions.").

Regarding claim 13, Radtke discloses the electric power control system of claim 6, and Radtke further discloses wherein the plurality of other sensors of the subset are at other distribution locations (fig 6, 115a, 115b, para (0111 J "Referring to FIG. 7, at step 203 the process includes determining the current flowing between the first and the second location at the first point in time (T1 ). Referring to FIG. 6, each PLCD 137 of this example configuration includes a sensor device 115 that includes a current sensor for measuring the current flowing over the MV power line 115.").


Regarding claim 14, Radtke discloses the electric power control system of claim 6, and Radtke further discloses wherein the controller is configured to determine at least one component of the supplied electric power at the plurality of other sensors based on the determined effective impedance (voltage, para [0077)" Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 110 at a first location (location A) by PLCD 137a and at second location (location B in the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along
the MV power line 11 O by PLCD 137a or 137b. The impedance of the power line can be calculated by the equation Z=V/1.", para (0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc.-encompassing multiple power distribution systems).").

Regarding claim 15, Radtke discloses the electric power control system of claim 6, and Radtke further discloses wherein the controller is configured to determine at least one estimated component of the supplied electric power based on the determined effective impedance (voltage, para (0077) " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV
power line 110 at a first location (location A) by PLCD 137a and at second location (location B in the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 110 by PLCD 137a or 137b. The impedance of the power line can be calculated by the equation Z=V/1.", para (0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc.-encompassing multiple power distribution systems).", para (0107) "The input voltage to the transformer 112a may be estimated based on the output voltage of the transformer 112a as measured on the LV power lines 114a by the PLCD 137a.").

Regarding claim 16, Radtke discloses the electric power control system of claim 15, and Radtke further discloses wherein the controller is configured to determine an estimated voltage at least one of the plurality of other sensors of the subset based on the determined effective impedance (voltage, para (0077] " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 110 at a first location (location A) by PLCD 137a and at second location (location Bin the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along
the MV power line 110 by PLCD 137a or 137b. The impedance of the power line can be calculated by the equation Z=V/1.", para (0109] "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc.-encompassing multiple power distribution systems).", para (0107] "The input voltage to the transformer 112a may be estimated based on the output voltage of the transformer 112a as measured on
the LV power lines 114a by the PLCD 137a.").

Regarding claim 17, Radtke discloses the electric power control system of claim 16, but Radtke does not explicitly disclose: wherein the controller being configured to determine an estimated voltage comprises being configured to determine an estimated voltage drop according to the equation: <claimed equation> wherein AV is the estimated voltage drop between the supply point and the at least one of the plurality of sensors, Z is the determined effective impedance, and POWER is the measured power at the supply point, wherein POWER is at least one of a complex power in MVA (meg1;1volts- amperes) at the supply point, real power in MW (megawatts) at the supply point, and total power in MVAR (mega-volts amperes- reactive) at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para (0077]-(0081], (0116]).

Regarding claim 18, Radtke discloses the electric power control system of claim 16, Radtke does not explicitly disclose: wherein the controller being configured to determine an estimated voltage comprises being configured to determine an estimated voltage drop according to the equation: <claimed equation> wherein AV is the estimated voltage drop between the supply point and the at least one of the plurality of sensors, Z is the determined effective impedance, and I is a current at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para (0077]-(0081], (0116]).

Regarding claim 19, Radtke discloses the electric power control system of claim 1, and Radtke further discloses wherein the controller is configured to compare one or more comparison variables from. a first time period to one or more comparison variables of a second time period (para (0119] "In one embodiment, each time a new set of voltage data and current data associated with adjacent locations is received, the impedance is computed and compared with past computed impedances (or a threshold impedance) to determine if the impedance has changed. Thus, this step 308 may include comparing newly determined impedances of the power lines between the
plurality of locations with previously determined impedances.").



Regarding claim 20, Radtke discloses the electric power control system of claim 19, and Radtke further discloses, wherein the first time period is a more recent time period than the second time period (para [0119] "In one embodiment, each time a new set of voltage data and current data associated with adjacent locations is received, the impedance is computed and compared with past computed impedances (or a threshold impedance) to determine if the impedance has changed. Thus, this step 308 may include comparing newly determined impedances of the power lines between the plurality of locations with previously determined impedances.").

Regarding claim 21, Radtke discloses the electric power control system of claim 19, and Radtke further discloses wherein the controller is configured to compare the same comparison variable from each of the first time period and the second time period (voltage data, para [0119] "In one embodiment, each time a new set of voltage data and current data associated with adjacent locations is received, the impedance is computed and compared with past computed impedances (or a threshold impedance) to determine if the impedance has changed. Thus, this step 308 may include comparing newly determined impedances of the power lines between the plurality of locations
with previously determined impedances.").

Regarding claim 22, Radtke discloses the electric power control system of claim 19, and Radtke further discloses wherein the controller is configured to compare the one or more comparison variables from the first time period to the respective comparison variable from each of a plurality of second time periods (voltage data, para [0119] "In one embodiment, each time a new set of voltage data and current data
associated with adjacent locations is received, the impedance is computed and compared with past computed impedances (or a threshold impedance) to determine if the impedance has changed. Thus, this step 308 may include comparing newly determined impedances of the power lines between the plurality of locations with previously determined impedances.").

Regarding claim 27 Radtke discloses the electric power control system of claims 19-22, and Radtke further discloses wherein the controller is further configured to provide instructions to the adjusting device based on the comparison of the one or more comparison variables from a first time period to the one or more comparison variables of a second time period (para [0116] "If the impedance has changed significantly, a notification may be provided at step 209. Specifically, the PLS 118 (or other computing device) may transmit a notification (e.g., a communication reporting the event) to the utility provider to allow the utility provider to resolve the issue by dispatching personnel to investigate or correct the condition. In some embodiments, the utility personnel may be operating the PLS and the notification may simply be an audible or visual indicator of the condition. The notification may include location information sufficient for the utility to dispatch personnel to the street, distribution transformer(s), neighborhood, pole, PLCD, or other location associated with the condition.").


Regarding claim 28, Radtke discloses a method of controlling an electric power grid configured to supply electric power from a supply point to a plurality of consumption locations (para [0023] "Following is a description of example embodiments of a power line communication system that includes a power line parameter measurement system. The PLCS may include power line parameter sensor devices, various communication devices, communication protocols, and implementation software. Also described are exemplary network topologies. Such systems and devices may be implemented in various embodiments to determine the impedance of a power line and locate changes in the impedance of a power line, including in both overhead and underground power lines. According to various embodiments, the power line communication devices and sensor devices may be located throughout the power distribution system to obtain, process, and communicate power line parameter data such as current and voltage data."), the method comprising: receiving measurement data from each sensor of a subset of a plurality of sensors, wherein each sensor is located at a respective one of a
plurality of distribution locations on the electric power grid at or between the supply point and at least one of the plurality of consumption locations (fig 6, 115a, 115b, para [0111] "Referring to FIG. 7, at step 203 the process includes determining the current flowing between the first and the second location at the first point in time (T1 ). Referring to FIG. 6, each PLCD 137 of this example configuration includes a sensor device 115 that includes a current sensor for measuring the current flowing over the MV power line 115."), and wherein each sensor is configured to sense at least one component of the supplied electric power received by the sensor at the respective distribution location and to generate measurement data based on the sensed component (current, para [0111] "Referring to FIG. 7, at step 203 the process includes determining the current flowing between the first and the second location at the first point in time (T1 ). Referring
to FIG. 6, each PLCD 137 of this example configuration includes a sensor device 115 that includes a current sensor for measuring the current flowing over the MV power line 115."), determining a determined effective impedance between a first sensor of the subset at the supply point and a second sensor of the subset (impedance of the power line between locations, para [0077] " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 110 at a first location (location A) by PLCD 137a and at second location (location B in the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 110 by PLCD 137a or 137b. The impedance of the power line can be calculated by the equation Z=V/1.", para [0109] "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc.-encompassing multiple power distribution systems)."); providing instructions to an adjusting device based on the determined effective impedance (para [0116] "If the impedance has changed significantly, a notification may be provided at step 209. Specifically, the PLS 118 (or other computing device) may transmit a notification (e.g., a communication reporting the event) to the utility provider to allow the utility provider to resolve the issue by dispatching personnel to investigate or correct the condition. In some embodiments, the utility personnel may be operating the PLS and the notification may simply be an audible or visual indicator of the condition. The notification may include location information sufficient for the utility to dispatch personnel to the street, distribution transformer(s), neighborhood, pole, PLCD, or other location associated with the condition."); and adjusting, with the adjusting device, a component of the electric power supplied at the supply point based on the measurement data (para [0116] "If the impedance has changed significantly, a notification may be provided at step 209. Specifically, the PLS 118 (or other
computing device) may transmit a notification (e.g., a communication reporting the event) to the utility provider to allow the utility provider to resolve the issue by dispatching personnel to investigate or correct the condition. In some embodiments, the utility personnel may be operating the PLS and the notification may simply be an audible or visual indicator of the condition. The notification may include location
information sufficient for the utility to dispatch personnel to the street, distribution transformer(s), neighborhood, pole, PLCD, or other location associated with the condition.").
Radtke does not explicitly disclose: wherein the subset includes more than one and fewer than all of the plurality of sensors receiving the supplied electric power.
However, it would have been obvious to a person of ordinary skill in the art to have arrived through routine experimentation and configure the system of Radtke to include or exclude the calculations from various sensors, since it allows the system to calculate impedance in a particular direction or a selected location (para (0065] ''The transmitted data also includes information of the node (e.g., its address (MAC or IP), serial number, pole number, etc.) which is stored in memory of the PLS and allows the PLS to determine the location of the reporting node 128 if need be (in order to allow a utility to dispatch personnel).") (See Radtke, para (0062], [0065]).

Regarding claim 29, Radtke discloses the method of claim 28, but Radtke does not explicitly disclose:
wherein the determined effective impedance is determined by the equation: 
    PNG
    media_image1.png
    72
    452
    media_image1.png
    Greyscale

 wherein Vsuppty- Vdist is the voltage drop from the supply point to the second sensor, MVAsupply is the load in megavolts amperes (MVA) as apparent or complex power at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para (0077]-(0081], (0116]).

Regarding claim 30, Radtke discloses the method of claim 28, but Radtke does not explicitly disclose: wherein the determined effective impedance is determined by the equation: 
    PNG
    media_image1.png
    72
    452
    media_image1.png
    Greyscale

 wherein Vsupply-Vdist is the voltage drop from the supply point to the second sensor and MVARsupply is the reactive or total power in megavolts-ampere-reactive (MVAR) at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para [0077]-(0081], [0116]).

Regarding claim 31, Radtke discloses the method of claim 28, but Radtke does not explicitly disclose: wherein the determined effective impedance is determined by the equation: 
    PNG
    media_image1.png
    72
    452
    media_image1.png
    Greyscale

wherein Vsupply-Vdist is the voltage drop from the supply point to the second sensor and MWsupply is the real power in megawatts (MW)
at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para [0077]-[0081], (0116]).

Regarding claim 32, Radtke discloses the method of claim 28, but Radtke does not explicitly disclose: wherein the determined effective impedance is determined by the equation: 
    PNG
    media_image1.png
    72
    452
    media_image1.png
    Greyscale

 wherein Vsupply-Vdist is the voltage drop from the supply point to the other distribution location and !supply is the current in amperes (I) at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para [0077]-[0081], [0116]).

Regarding claim 33, Radtke discloses the method of claim 28, and Radtke further disclose wherein the determined effective impedance is determined between the supply point and a plurality of other sensors of the subset, wherein the plurality of other sensors of the subset includes the second sensor (fig 6, 115b) (fig 6, 115a, 115b, para [0111] "Referring to FIG. 7, at step 203 the process includes determining the current flowing between the first and the second location at the first point in time (T1 ). Referring to FIG. 6, each PLCD 137 of this example configuration includes a sensor device 115 that includes a current sensor for measuring the current flowing over the MV power
line 115.", para [0077] "Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 110 at a first location (location A) by PLCD 137a and at second location (location B in the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 110 by PLCD 137a or 137b. The impedance of the power line can be calculated by the equation Z=V/1.", para (0109] "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a
portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc.-encompassing multiple power distribution systems).").
Regarding claim 34, Radtke discloses the method of claim 33, and Radtke further discloses wherein the determined effective impedance is an average of the respective determined effective impedances between the first sensor and the plurality of other sensors of the subset (para [0125] "As subsequent impedance values for each cable segment are determined, the new value may be compared with the previously stored value (or an average of a plurality of stored values) to determine if there is a change in the impedance beyond a predetermined threshold as indicated by process 405.").

Regarding claim 35, Radtke discloses the method of claim 33, and Radtke further discloses further comprising determining a new effective impedance between the supply point and the plurality of other sensors of the subset (para [0077] " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 11 0 at a first location (location A) by PLCD 137a and at second location (location B in the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 11 0 by PLCD 137a or 137b. The impedance of the
power line can be calculated by the equation Z=V/1.", para (0109] "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc. encompassing
multiple power distribution systems).").

Radtke does not explicitly disclose: adding a sensor not in the subset to the subset.
However, it would have been obvious to a person of ordinary skill in the art to have arrived through routine experimentation and configure
the system of Radtke to include or exclude the calculations from various sensors, since it allows the system to calculate impedance in a
particular direction or a selected location (See Radtke, para (0062], (0065]).

Regarding claim 36, Radtke discloses the method of claim 33, and Radtke further discloses further comprising determining a new effective impedance between the supply point and the plurality of other sensors of the subset (para [0077) " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 11 O at a first location (location A) by PLCD 137a and at second location (location Bin the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 110 by PLCD 137a or 137b. The impedance of the
power line can be calculated by the equation Z=V/1.", para (0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc. encompassing
multiple power distribution systems).").
Radtke does not explicitly disclose: removing a sensor in the subset from the subset.
However, it would have been obvious to a person of ordinary skill in the art to have arrived through routine experimentation and configure the system of Radtke to include or exclude the calculations from various sensors, since it allows the system to calculate impedance in a particular direction or a selected location (See Radtke, para (0062), [00651).

Regarding claim 37, Radtke discloses the method of claim 33, and Radtke further discloses wherein the plurality of other sensors of the subset are the worst-case sensors (out-of-limit conditions, para (0065) "One example of an Alarm is an Out-of-Limit Alarm that indicates that an out-of-limit condition has been detected at the node 128, which may indicate a power outage on the LV power line, an MV or LV voltage too high, an MV or LV voltage too low, a temperature measurement inside the node 128 is too high, a power line impedance is too high or low, and/or other out-of-limit conditions.").

Regarding claim 38, Radtke discloses the method of claim 37, and Radtke further discloses wherein the worst-case sensors are the sensors sensing the lowest voltages (para (0065) "One example of an Alarm is an Out-of-Limit Alarm that indicates that an out-of-limit condition has been detected at the node 128, which may indicate a power outage on the LV power line, an MV or LV voltage too high, an MV or LV voltage too low, a temperature measurement inside the node 128 is too high, a power line impedance is too high or low, and/or other out-of-limit conditions.").

Regarding claim 39, Radtke discloses the method of claim 37, and Radtke further discloses wherein the worst-case sensors are the sensors sensing the highest voltages (para [0065) "One example of an Alarm is an Out-of-Limit Alarm that indicates that an out-of-limit condition has been detected at the node 128, which may indicate a power outage on the LV power line, an MV or LV voltage too high, an MV or LV voltage too low, a temperature measurement inside the node 128 is too high, a power line impedance is too high or low, and/or other out-of-limit conditions.").

Regarding claim 40, Radtke discloses the method of claim 33, and Radtke further discloses wherein the plurality of other sensors of the subset are at other distribution locations (fig 6, 115a, 115b, para [0111) "Referring to FIG. 7, at step 203 the process includes determining the current flowing between the first and the second location at the first point in time (T1 ). Referring to FIG. 6, each PLCD 137 of this example configuration includes a sensor device 115 that includes a current sensor for measuring the current flowing over the MV power line 115.").

Regarding claim 41, Radtke discloses the method of claim 33, and Radtke further discloses further comprising determining at least one component of the supplied electric power at the plurality of other sensors based on the determined effective impedance (voltage, para (0077) " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 110 at a first location (location A) by PLCD 137a and at second location (location Bin the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 110 by PLCD
137a or 137b. The impedance of the power line can be calculated by the equation Z=V/1.", para [0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc.-encompassing multiple power distribution systems).").

Regarding claim 42, Radtke discloses the method of claim 33, and Radtke further discloses further comprising determining at least one estimated component of the supplied electric power based on the determined effective impedance (voltage, para [0077) " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 110 at a first location (location A) by PLCD 137a and at second location (location Bin the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 11 O by PLCD 137a or 137b. The
impedance of the power line can be calculated by the equation Z=V/1.", para (0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g., such as a zip code, city, county, etc.-encompassing multiple power distribution systems).", para [0107) "The input voltage to the transformer 112a may be estimated based on the output voltage of the transformer 112a as measured on the LV power lines 114a by the PLCD 137a.").

Regarding claim 43, Radtke discloses the method of claim 42, and Radtke further discloses further comprising determining an estimated voltage at least one of the plurality of other sensors of the subset based on the determined effective impedance (voltage, para (0077) " Referring to FIG. 6, one example embodiment of the present invention includes determining the voltage of the MV power line 11 O at a first
location (location A) by PLCD 137a and at second location (location Bin the figure) by PLCD 137b. In addition, and concurrently with determining the voltages at points A and B, determining the current flowing from point A to B along the MV power line 11 O by PLCD 137a or 137b. The impedance of the power line can be calculated by the equation Z=V/1.", para [0109) "A remote computer system performing such processing, such as the PLS, may receive data from each of a plurality of PLCDs 137 mounted across a portion of a power distribution system (e.g., one or more MV power lines such as all those connected to a substation) or throughout a geographical area (e.g.,
such as a zip code, city, county, etc.-encompassing multiple power distribution systems).", para (0107) "The input voltage to the transformer 112a may be estimated based on the output voltage of the transformer 112a as measured on the LV power lines 114a by the PLCD 137a.").

Regarding claim 44, Radtke discloses the method of claim 43, but Radtke does not explicitly disclose: wherein determining an estimated voltage comprises determining an estimated voltage drop is according to the equation: 
    PNG
    media_image2.png
    23
    209
    media_image2.png
    Greyscale

wherein AV is the estimated voltage drop between the supply point and the at least one of the plurality of sensors, Z is the determined effective impedance, and POWER is the measured power at the supply point, wherein POWER is at least one of a complex power in MVA (megavolts-amperes) at the supply point, real power in MW (megawatts) at the supply point, and total power in MVAR (mega-volts amperes- reactive) at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para [0077)-(0081), (01161).

Regarding claim 45, Radtke discloses the method of claim 43, but Radtke does not explicitly disclose: wherein determining an estimated voltage comprises determining an estimated voltage drop is according to the equation: 
    PNG
    media_image3.png
    16
    109
    media_image3.png
    Greyscale

wherein AV is the estimated voltage drop between the supply point and the at least one of the plurality of sensors, Z is the determined effective impedance, and I is a current at the supply point.
However, it would have been obvious to a person of ordinary skill in the art to have arrived by routine experimentation at configuring the system of Radtke to include determining the effective impedance as per the claimed equation and include the voltage drops since it allows for adjusting the voltages as per the change in the impedance (See Radtke, para (0077)-(0081), [01161).

Regarding claim 46, Radtke discloses the method of claim 28, and Radtke further discloses further comprising comparing one or more comparison variables from a first time period to one or more comparison variables of a second time period (para [0119] "In one embodiment, each time a new set of voltage data and current data associated with adjacent locations is received, the impedance is computed and compared with past computed impedances (or a threshold impedance) to determine if the impedance has changed. Thus, this step 308 may include comparing newly determined impedances of the power lines between the plurality of locations with previously determined impedances.").

Regarding claim 47, Radtke discloses the method of claim 46, and Radtke further discloses wherein the first time period is a more recent time period than the second time period (para [0119] "In one embodiment, each time a new set of voltage data and current data associated with adjacent locations is received, the impedance is computed and compared with past computed impedances (or a threshold impedance) to determine if the impedance has changed. Thus, this step 308 may include comparing newly determined impedances of the power lines between the plurality of locations with previously determined impedances.").
Regarding claim 48, Radtke discloses the method of claim 46, and Radtke further discloses further comprising comparing the same comparison variable from each of the first time period and the second time period (voltage data, para [0119] "In one embodiment, each time a new set of voltage data and current data associated with adjacent locations is received, the impedance is computed and compared with past computed impedances (or a threshold impedance) to determine if the impedance has changed. Thus, this step 308 may include comparing newly determined impedances of the power lines between the plurality of locations with previously determined impedances.").

Regarding claim 49, Radtke discloses the method of claim 46, and Radtke further discloses further comprising comparing the one or more comparison variables from the first time period to the respective comparison variable from each of a plurality of second time periods (voltage data, para [0119] "In one embodiment, each time a new set of voltage data and current data associated with adjacent locations is received, the impedance is computed and compared with past computed impedances (or a threshold impedance) to determine if the impedance has changed. Thus, this step 308 may include comparing newly determined impedances of the power lines between the
plurality of locations with previously determined impedances.").

Regarding claim 54/(46-49), Radtke discloses the method of claims 46-49, and Radtke further discloses further comprising providing instructions to the adjusting device based on the comparison of the one or more comparison variables from a first time period to the one or more comparison variables of a second time period (para [0116] "If the impedance has changed significantly, a notification may be provided at step 209. Specifically, the PLS 118 (or other computing device) may transmit a notification (e.g., a communication reporting the event) to the utility provider to allow the utility provider to resolve the issue by dispatching personnel to investigate or correct the condition.
In some embodiments, the utility personnel may be operating the PLS and the notification may simply be an audible or visual indicator of the condition. The notification may include location information sufficient for the utility to dispatch personnel to the street, distribution transformer(s), neighborhood, pole, PLCD, or other location associated with the condition.").

Claim(s) 23-26 and  50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radtke USPGPUB 2009/0289637 (hereinafter “Radtke”) in view of Baone et al USPGPUB 2016/0147215 (hereinafter “Baone”).

Regarding claim 23, Radtke discloses the electric power control system of claim 22, but does not disclose wherein the controller is configured to select one of the plurality of second time periods as being a best match second time period to the first time period.
However, Baone discloses a power load modelling method (abstract) and further discloses: wherein the controller is configured to select one of the plurality of second time periods as being a best match second time period to the
first time period (Equation, para [0014] "The event filter 80 screens the measurement data 40 to determine any change in voltage at a particular location 50 in the power grid 10. To this end, the event filter 80 determines a difference (dV) between voltages measured by the measurement device 30 at a particular time instant and a previous time instant and uses the difference (dV) to identify the one or more voltage adjustment events 90.").
It would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by Radtke, so as to include selecting one of a second time period as the best match, as disclosed by Baone, because it allows the system to generate more accurate results and make the correct adjustments to the power grid.

Regarding claim 24, Radtke as modified by Baone discloses the electric power control system of claim 23, and Baone further discloses wherein the controller is configured to select the best match second time period by determining an error aggregation between a comparison factor of the one or more comparison variables from the first time period to the respective comparison factor of the one or more comparison variables from each of a plurality of second time periods (para [0021] "The load modelling unit 100 further generates a simulated power output based on the load model 150 and determines an error 160 between a measured power 155 and the simulated
power output 165. Such error is further used to update the load model library 110 with the second set of load modelling parameters 130 via a feedback loop 170 between the load modelling unit 100 and the load model library 110.'').

Regarding claim 25, Radtke as modified by Baone discloses the electric power control system of claim 24, and Baone further discloses wherein the error aggregation includes determining a total error, respectively for each comparison variable (para [0021) "The load modelling unit 100 further generates a simulated power output based on the load model 150 and determines an error 160 between a measured power 155 and the simulated power output 165. Such error is further used to update the load model library 110 with the second set of load modelling parameters 130 via a feedback loop 170 between the load modelling unit 100 and the load model library 110.").
Regarding claim 26, Radtke as modified by Baone discloses the electric power control system of claim 24, and Baone further discloses wherein the error aggregation includes determining at least one of a root-mean-square, median absolute deviation, and a Baoneized mean error aggregation for at least one comparison variable (root-mean-square, para [0020) " In one embodiment, the load modelling unit 100 includes a recursive least mean square filter 140 which is employed to determine the second set of load modelling parameters 130 based on the first set of load modelling parameters 120 and the one or more voltage adjustment events 90. The recursive least mean
square filter 140 uses the ZIP model equation to determine the values of the second set of load modelling parameters 130.").


Regarding claim 50, Radtke discloses the method of claim 49, but does not disclose further comprising selecting one of the plurality of second time periods as being a best match second time period to the first time period.
However, Baone discloses a power load modelling method (abstract) and further discloses: selecting one of the plurality of second time periods as being a best match second time period to the first time period. (Equation, para [0014) "The event filter 80 screens the measurement data 40 to determine any change in voltage at a particular location 50 in the power grid 10. To this end, the event filter 80 determines a difference (dV) between voltages measured by the measurement device 30 at a particular time instant and a previous time instant and uses the difference (dV) to identify the one or more voltage adjustment events 90.").
It would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by Radtke, so as to include selecting one of a second time period as the best match, as disclosed by Baone, because it allows the system to generate more accurate results and make the correct adjustments to the power grid.


Regarding claim 51, Radtke as modified by Baone discloses the method of claim 50, and Baone further discloses wherein selecting one of the plurality of second time periods as being a best match second time period comprises selecting determining an error aggregation between a comparison factor of the one or more comparison variables from the first time period to the respective comparison factor of the one or more comparison variables from each of a plurality of second time periods (para [0021) "The load modelling unit 100 further generates a simulated power output based on the load model 150 and determines an error 160 between a measured power 155 and the
simulated power output 165. Such error is further used to update the load model library 110 with the second set of load modelling parameters 130 via a feedback loop 170 between the load modelling unit 100 and the load model library 110.").

Regarding claim 52, Radtke as modified by Baone discloses the method of claim 51, and Baone further discloses wherein the error aggregation includes determining a total error, respectively for each comparison variable (para [0021) "The load modelling unit 100 further generates a simulated power output based on the load model 150 and determines an error 160 between a measured power 155 and the
simulated power output 165. Such error is further used to update the load model library 110 with the second set of load modelling parameters 130 via a feedback loop 170 between the load modelling unit 100 and the load model library 110.").



Regarding claim 53, Radtke as modified by Baone discloses the method of claim 51, and Baone further discloses wherein the error aggregation includes determining at least one of a root-mean-square, median absolute deviation, and a Baoneize mean error aggregation for at least one comparison variable (root-mean-square, para (0020) " In one embodiment, the load modelling unit 100 includes a recursive least mean square filter 140 which is employed to determine the second set of load modelling parameters 130 based on the first set of load modelling parameters 120 and the one or more voltage adjustment events 90. The recursive least mean square filter 140 uses the ZIP model equation to determine the values of the second set of load modelling parameters 130.").

Regarding claim 54/(50-53), Radtke as modified by Baone discloses the method of claims 50-53, and Radtke further discloses further comprising providing instructions to the adjusting device based on the comparison of the one or more comparison variables from a first time period to the one or more comparison variables of a second time period (para [0116) "If the impedance has changed significantly, a
notification may be provided at step 209. Specifically, the PLS 118 (or other computing device) may transmit a notification (e.g., a communication reporting the event) to the utility provider to allow the utility provider to resolve the issue by dispatching personnel to investigate or correct the condition. In some embodiments, the utility personnel may be operating the PLS and the notification may simply be an audible or visual indicator of the condition. The notification may include location information sufficient for the utility to dispatch personnel to the street, distribution transformer(s), neighborhood, pole, PLCD, or other location associated with the condition.").
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Hall et al. USPGPUB 2017/0229863 teaches a method, apparatus, system and computer program is provided for controlling an electric power system, including implementation of voltage measurement using paired t statistical analysis applied to calculating a shift in average usage per customer from one time period to another time period for a given electrical use population where the pairing process is optimized using a novel technique to improve the accuracy of the statistical measurement.
Taft USPGPUB 2009/0281673 teaches a smart grid for improving the management of a power utility grid is provided. The smart grid as presently disclosed includes using sensors in various portions of the power utility grid, using communications and computing technology to upgrade an electric power grid so that it can operate more efficiently and reliably and support additional services to consumers. The smart grid may include distributed intelligence in the power utility grid (separate from the control center intelligence) including devices that generate data in different sections of the grid, analyze the generated data, and automatically modify the operation of a section of the power grid. Further, the intelligent devices in the power utility grid may cooperate together to analyze and/or control the state of the power grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119